ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of sodomy, in violation of section 566.060 RSMo 1994, and attempted rape, in violation of section 566.030 RSMo.1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).